Case 1:17-cv-02591-TJS Document 56 Filed 03/13/19 Page 1 of 2
Case 1:17-cv-02591-TJS Document 54 Filed 03/11/19 Page 1of3

IN THE U.S. DISTRICT COURT OF MARYLAND
FOR DISTRICT OF MARYLAND

Todd Feehley, et al. «
on behalf of themselves and
others similarly situated “f
Plaintiffs 2
v. * Case No. TJS-17-02591
Sabatino’s, Inc. ¥

(t/a “Sabatino’s Italian Restaurant), et al.

Defendants
/

 

JOINT MOTION TO APPROVE SETTLEMENT AGREEMENT

The parties jointly move that the Court approve the attached settlement agreement
(Ex. 1). In support of this Motion, the parties state as follows:

L. The parties conducted a full exchange of information, including payroll
records, prior to engaging in settlement discussions.

es The settlement agreement was reached in mediation before Magistrate
Judge Timothy J. Sullivan on February 19, 2019. Each side was capably represented by
experienced counsel.

34 The settlement agreement provides for a total payment of $97,285.90 to
the eleven (11) Plaintiffs, which represents 100% of their disputed wages, and an
additional payment $48,641.13 for the Plaintiffs’ attorneys’ fees and costs, which
represents less than 100% of the accrued attorneys’ fees plus their actual costs. The
Plaintiffs have not been (and will not be) required to pay any of the attorneys’ fees and

costs in this case.
Case 1:17-cv-02591-TJS Document 56 Filed 03/13/19 Page 2 of 2
Case 1:17-cv-02591-TJS Document 54 Filed 03/11/19 Page 2of3

4. The settlement agreement reached is reasonable and fair, considering the

facts and issues in controversy. The Court is fully aware of the fact and legal issues,

having presided over the settlement negotiations.

March 11, 2019

/s/ (with permission)

Respectfully submitted,

/s/ (with permission)

 

Howard B. Hoffman, Bar No.: 25965
Jordan S. Liew, Bar No.: 20509
Hoffman Employment Law, LLC
600 Jefferson Plaza, Suite 204
Rockville, MD 20852
301-251-3752 Telephone
301-251-3753 Facsimile
hbhoffmanesq@hoholaw.com

/s/ Bradford W. Warbasse

 

Bradford W. Warbasse, Esquire
Federal Bar No. 07304

401 Washington Ave., Suite 200
Towson, MD 21204
410-337-5411 Telephone
410-938-8668 Facsimile
warbasselaw@amail.com

Attorneys for Plaintiffs

APPROVED:

womiquawm

Hon. Timothy J. Sullivan
U.S. Magistrate Judge

T. Christine Pham, Bar No.: 25446
Rosenberg Martin Greenberg, LLP
25 South Charles Street, Suite 2115
Baltimore. MD 21201

410.727.6600 Telephone
410.727.1115 Facsimile
cpham@rosenbergmartin.com

Attorneys for Defendants
Sabatino’s, Inc. and Vincent Culotta

Mavs 13,2019

Date
